2" AMENDMENT TO PARTICIPATION AGREEMENT Pursuant to the Participation Agreement, made and entered into as of the 26th day of March, 2002, as amended May 17,2002(the "Participation Agreement"), by and among Principal Life Insurance Company, MFS Variable Insurance Trust and Massachusetts Financial Scrvices Company (collectively, the "Parties"), the Parties do hereby agree to amend and restate Schedule A of the Participation Agreement as attached hereto and incorporated herein by reference. IN WITNESS WHEREOF, each of the Parties hereto has caused this 2ndAmendment to the Participation Agreement to be executed effective as of November 1,2005. PRINCIPAL LIFE INSURANCE COMPANY By its authorized officer, MFS VARIABLE INSURANCE TRUST, on behalf of the Portfolios By its authorized officer, By: L%x Susan S. 6wton Assistant Secretary MASSACHUSETTS FINANCIAL SERVICES COMPANY By its authorized officer, By: ,' President and General Counsel As of November 1,2005 SCHEDULE A ACCOUNTS, POLICIES AND PORTFOLIOS SUBJECT TO THE PARTICIPATION AGREEMENT Principal Life Insurance Company Service Emerging Growth Series Separate Account B Principal Freedom Variable Mid cap Growth Series Annuity New Discovery Series Principal Investment Plus Value Series Variable Annuity Principal Life Insurance Company PrinFlex Life Variable Life Service Emerging Growth Series Variable Life Separate Account Insurance Mid Cap Growth Series Survivorship Variable Universal New Discovery Series Life Insurance Value Series Flexible Variable Life Insurance Principal Variable Universal Life Accumulator Principal Variable Universal Life Accumulator I1 Principal Variable Universal Life Income Executive Variable Universal Life Service Emerging Growth Series Benefit Variable Universal Life Mid Cap Growth Series New Discovery Series Value Series Global Equity Series
